Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-2 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 1Madison  ORIGINAL
                                                                                 Circuit
                                                                             5 - Page        10DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/17/2020 01:24:21 PM
                                                                           84489

                                     COMMONWEALTH OF KENTUCKY
                                        MADISON CIRCUIT COURT
                                              CIVIL BRANCH
                                                DIVISION II
                                       CIVIL ACTION NO. 20-CI-00032


        DAVID KIDROSKE, JR.                                                                 PLAINTIFF

        v.

        MADISON COUNTY DETENTION CENTER;
        STEVE TUSSEY, Individually, and in his capacity as
        MADISON COUNTY JAILER; THOMAS JONES,
        Individually and in his capacity as
        MADISON COUNTY ASSISTANT JAILER;
        SOUTHERN HEALTH PARTNERS, INC. and
        DEPUTIES JOHN DOE and JANE DOE                                                  DEFENDANTS

        ______________________________________________________________________________

                                          ANSWER
        _____________________________________________________________________________

               Defendants Madison County Detention Center; Steve Tussey, individually and in his

        capacity as Madison County Jailer; and Thomas Jones, individually and in his capacity as Madison

        County Assistant Jailer (collectively “the Madison County Defendants”), by counsel, for their

        Answer to the Plaintiff’s Complaint, state as follows:

                                               FIRST DEFENSE

               The Complaint fails to state a claim against these Defendants upon which relief may be

        granted and should therefore be dismissed, with prejudice.

                                              SECOND DEFENSE

               1.      The Madison County Defendants admit the allegations contained in paragraphs 1
                                                                                                           ANS : 000001 of 000005




        and 2 of the Complaint.



                                                        Exhibit "B"


Filed                 20-CI-00032     02/10/2020        1    David M. Fernandez, Madison Circuit Clerk
Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-2 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 2Madison  ORIGINAL
                                                                                 Circuit
                                                                             5 - Page        11DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/17/2020 01:24:21 PM
                                                                           84489

               2.      The Madison County Defendants lack sufficient knowledge or information to form

        a belief as to the truth or falsity of the allegations contained in paragraph 3 of the Complaint and

        therefore deny same.

               3.      The Madison County Defendants deny the allegations set forth in paragraphs 4, 5,

        6, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of the Complaint.

               4.      The Defendants deny each and every other allegation contained in the Complaint

        that is not specifically admitted herein.

                                                       THIRD DEFENSE

               The Complaint is barred by the doctrines of absolute immunity, sovereign immunity,

        qualified immunity, governmental immunity, official immunity, and where applicable, immunity

        provided by the 11th Amendment to the United States Constitution.

                                                    FOURTH DEFENSE

               At all times relevant herein, these Defendants acted in accordance with the letter and the

        spirit of all applicable common law, statutes and Constitutions of the Commonwealth of Kentucky

        and the United States of America, and these Defendants rely upon same as a complete bar to all

        claims of the Plaintiff herein.

                                                       FIFTH DEFENSE

               At all times relevant herein, these Defendants’ actions were in furtherance of a

        governmental function in which discretionary acts were performed in good faith with an

        objectively reasonable belief that their actions were lawful, and these Defendants plead and rely

        upon such defense as a complete bar to the claims of the Plaintiff herein.
                                                                                                               ANS : 000002 of 000005




Filed                  20-CI-00032        02/10/2020       2   David M. Fernandez, Madison Circuit Clerk
Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-2 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 3Madison  ORIGINAL
                                                                                 Circuit
                                                                             5 - Page        12DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/17/2020 01:24:21 PM
                                                                           84489

                                                   SIXTH DEFENSE

                At all times relevant herein, these Defendants’ actions were taken within the scope of their

        official duties as an official and/or employee of Madison County, Kentucky, in good faith, without

        malice, and as a result thereof, these Defendants demand that all claims against them be dismissed,

        with prejudice.

                                               SEVENTH DEFENSE

                At all times relevant herein, these Defendants followed all applicable policies and

        procedures, and they rely upon the same as a complete bar to the causes of action asserted against

        them.

                                                EIGHTH DEFENSE

                These Defendants plead pre-existing injuries, failure to name indispensable parties, and

        failure to exhaust administrative remedies as bars to the claims asserted against them herein.

                                                   NINTH DEFENSE

                The Plaintiff’s claims for punitive damages are barred in whole and in part by KRS 411.186

        and violate these Defendants’ rights under the Fourth, Fifth, Sixth and Fourteenth Amendments to

        the United States’ Constitution and analogous provisions of the Kentucky Constitution.

                                                   TENTH DEFENSE

                Plaintiff’s damages, if any, were directly and proximately caused by the Plaintiff’s

        negligent and/or intentional actions, or inaction of third parties not under the control of these

        Defendants.

                                              ELEVENTH DEFENSE
                                                                                                               ANS : 000003 of 000005




                The Plaintiff’s Complaint and the claims alleged therein are subject to all appropriate

        statutes of limitations.




Filed                  20-CI-00032    02/10/2020         3   David M. Fernandez, Madison Circuit Clerk
Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-2 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 4Madison  ORIGINAL
                                                                                 Circuit
                                                                             5 - Page        13DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/17/2020 01:24:21 PM
                                                                           84489

                                               TWELFTH DEFENSE

               The Plaintiff’s Complaint is barred by the Prison Litigation Reform Act.

                                            THIRTEENTH DEFENSE

               The Plaintiff’s Complaint is barred by KRS 65.200, et seq.

               WHEREFORE, these Defendants, Madison County Detention Center; Steve Tussey,

        individually and in his capacity as Madison County Jailer; and Thomas Jones, individually and in

        his capacity as Madison County Assistant Jailer, respectfully request as follows:

               1.      That the Complaint against them be dismissed, with prejudice, and held for naught;

               2.      That they be awarded their reasonable attorney’s fees and costs herein expended;

        and

               3.      That they be granted any and all other relief, whether in law or in equity, to which

        they may reasonably appear entitled.

                                                     Respectfully submitted,


                                                     /s/ D. Barry Stilz
                                                     D. Barry Stilz
                                                     Lynn Sowards Zellen
                                                     Ellen L. Black
                                                     Kinkead & Stilz, PLLC
                                                     301 East Main Street, Suite 800
                                                     Lexington, KY 40507
                                                     Telephone: (859) 296-2300
                                                     Facsimile: (859) 296-2566
                                                     bstilz@ksattorneys.com
                                                     lzellen@ksattorneys.com
                                                     eblack@ksattorneys.com
                                                     Counsel for Madison County Defendants
                                                                                                              ANS : 000004 of 000005




Filed                 20-CI-00032    02/10/2020         4   David M. Fernandez, Madison Circuit Clerk
Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-2 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 5Madison  ORIGINAL
                                                                                 Circuit
                                                                             5 - Page        14DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/17/2020 01:24:21 PM
                                                                           84489

                                         CERTIFICATE OF SERVICE

                I certify that a true and correct copy of the foregoing was filed with the Clerk of the Court
        using the Court’s electronic filing and service system on this the 10th day of February, 2020, which
        served the following parties by electronic means, and a copy was also served on the following by
        U. S. Mail:

        Thomas K. Herren
        HERREN LAW, PLLC
        148 N. Broadway
        Lexington, KY 40507
        Tom.herren@herrenadams.com
        Counsel for the Plaintiff

        M. Jane Brannon
        Jackson Kelly, PLLC
        100 West Main St.
        Suite 700
        Lexington, KY 40501
        mjbrannon@jacksonkelly.com
        Counsel for Defendant Southern Health Partners

                                                      /s/ D. Barry Stilz
                                                      Counsel for Madison County Defendants




                                                                                                                ANS : 000005 of 000005




Filed                  20-CI-00032    02/10/2020         5   David M. Fernandez, Madison Circuit Clerk
